OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:October 31 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. This filing is being amended to reflect the proper signature by the President of the Trust. RNC Genter Dividend Income Fund (GDIIX) Meeting Date Range: 01-Jul-2011 To 30-Jun-2012 MICROCHIP TECHNOLOGY INCORPORATED Security: Meeting Type: Annual Ticker: MCHP Meeting Date: 19-Aug-2011 ISIN US5950171042 Vote Deadline Date: 18-Aug-2011 Agenda Management Total Ballot Shares: Last Vote Date: 22-Jul-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors For 1 STEVE SANGHI 0 0 0 2 ALBERT J. HUGO-MARTINEZ 0 0 0 3 L.B. DAY 0 0 0 4 MATTHEW W. CHAPMAN 0 0 0 5 WADE F. MEYERCORD 0 0 0 2 Amend Stock Compensation Plan For 0 0 0 3 Ratify Appointment of Independent Auditors For 0 0 0 4 14A Executive Compensation For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 5 14A Executive Compensation Vote Frequency 3 Years 0 0 0 0 NOVARTIS AG Security: 66987V109 Meeting Type: Annual Ticker: NVS Meeting Date: 23-Feb-2012 ISIN US66987V1098 Vote Deadline Date: 14-Feb-2012 Agenda Management Total Ballot Shares: Last Vote Date: 09-Feb-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Approve Financial Statements, Allocation of Income, and Discharge Directors For 0 0 0 2 Approve Financial Statements, Allocation of Income, and Discharge Directors For 0 0 0 3 Dividends For 0 0 0 4 Amend Articles/Charter to Reflect Changes in Capital For 0 0 0 5 Election of Directors (Full Slate) For 0 0 0 6 Election of Directors (Full Slate) For 0 0 0 7 Election of Directors (Full Slate) For 0 0 0 8 Election of Directors (Full Slate) For 0 0 0 9 Election of Directors (Full Slate) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Ratify Appointment of Independent Auditors For 0 0 0 12 Miscellaneous Corporate Actions For 0 0 0 APPLIED MATERIALS, INC. Security: Meeting Type: Annual Ticker: AMAT Meeting Date: 06-Mar-2012 ISIN US0382221051 Vote Deadline Date: 02-Mar-2012 Agenda Management Total Ballot Shares: Last Vote Date: 02-Mar-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Amend Stock Compensation Plan For 0 0 0 13 Amend Cash/Stock Bonus Plan For 0 0 0 14 14A Executive Compensation For 0 0 0 15 Ratify Appointment of Independent Auditors For 0 0 0 THE PNC FINANCIAL SERVICES GROUP, INC. Security: Meeting Type: Annual Ticker: PNC Meeting Date: 24-Apr-2012 ISIN US6934751057 Vote Deadline Date: 23-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 20-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Election of Directors (Majority Voting) For 0 0 0 14 Election of Directors (Majority Voting) For 0 0 0 15 Election of Directors (Majority Voting) For 0 0 0 16 Ratify Appointment of Independent Auditors For 0 0 0 17 14A Executive Compensation For 0 0 0 GENERAL ELECTRIC COMPANY Security: Meeting Type: Annual Ticker: GE Meeting Date: 25-Apr-2012 ISIN US3696041033 Vote Deadline Date: 24-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 20-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Election of Directors (Majority Voting) For 0 0 0 14 Election of Directors (Majority Voting) For 0 0 0 15 Election of Directors (Majority Voting) For 0 0 0 16 Election of Directors (Majority Voting) For 0 0 0 17 Ratify Appointment of Independent Auditors For 0 0 0 18 14A Executive Compensation For 0 0 0 19 Amend Stock Compensation Plan For 0 0 0 20 Amend Cash/Stock Bonus Plan For 0 0 0 21 S/H Proposal - Adopt Cumulative Voting Against 0 0 0 22 S/H Proposal - Environmental Against 0 0 0 23 S/H Proposal - Establish Independent Chairman Against 0 0 0 24 S/H Proposal - Corporate Governance Against 0 0 0 JOHNSON & JOHNSON Security: Meeting Type: Annual Ticker: JNJ Meeting Date: 26-Apr-2012 ISIN US4781601046 Vote Deadline Date: 25-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Election of Directors (Majority Voting) For 0 0 0 14 14A Executive Compensation For 0 0 0 15 Approve Stock Compensation Plan For 0 0 0 16 Ratify Appointment of Independent Auditors For 0 0 0 17 S/H Proposal - Establish Independent Chairman Against 0 0 0 18 S/H Proposal - Political/Government Against 0 0 0 19 S/H Proposal - Animal Rights Against 0 0 0 AT&T INC. Security: 00206R102 Meeting Type: Annual Ticker: T Meeting Date: 27-Apr-2012 ISIN US00206R1023 Vote Deadline Date: 26-Apr-2012 Agenda Management Total Ballot Shares: Last Vote Date: 24-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Ratify Appointment of Independent Auditors For 0 0 0 13 14A Executive Compensation For 0 0 0 14 Approve Charter Amendment For 0 0 0 15 S/H Proposal - Political/Government Against 0 0 0 16 S/H Proposal - Corporate Governance Against 0 0 0 17 S/H Proposal - Establish Independent Chairman Against 0 0 0 PEPSICO, INC. Security: Meeting Type: Annual Ticker: PEP Meeting Date: 02-May-2012 ISIN US7134481081 Vote Deadline Date: 01-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 27-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Ratify Appointment of Independent Auditors For 0 0 0 14 14A Executive Compensation For 0 0 0 15 Approve Stock Compensation Plan For 0 0 0 16 S/H Proposal - Political/Government Against 0 0 0 17 S/H Proposal - Corporate Governance Against 0 0 0 18 S/H Proposal - Establish Independent Chairman Against 0 0 0 UNITED PARCEL SERVICE, INC. Security: Meeting Type: Annual Ticker: UPS Meeting Date: 03-May-2012 ISIN US9113121068 Vote Deadline Date: 02-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 27-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Ratify Appointment of Independent Auditors For 0 0 0 14 Approve Stock Compensation Plan For 0 0 0 15 Amend Employee Stock Purchase Plan For 0 0 0 16 S/H Proposal - Political/Government Against 0 0 0 ILLINOIS TOOL WORKS INC. Security: Meeting Type: Annual Ticker: ITW Meeting Date: 04-May-2012 ISIN US4523081093 Vote Deadline Date: 03-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 27-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Ratify Appointment of Independent Auditors For 0 0 0 14 14A Executive Compensation For 0 0 0 AFLAC INCORPORATED Security: Meeting Type: Annual Ticker: AFL Meeting Date: 07-May-2012 ISIN US0010551028 Vote Deadline Date: 04-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 04-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Election of Directors (Majority Voting) For 0 0 0 14 Election of Directors (Majority Voting) For 0 0 0 15 14A Executive Compensation For 0 0 0 16 Amend Stock Compensation Plan For 0 0 0 17 Approve Stock Compensation Plan For 0 0 0 18 Ratify Appointment of Independent Auditors For 0 0 0 CONOCOPHILLIPS Security: 20825C104 Meeting Type: Annual Ticker: COP Meeting Date: 09-May-2012 ISIN US20825C1045 Vote Deadline Date: 08-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 04-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Election of Directors (Majority Voting) For 0 0 0 14 Election of Directors (Majority Voting) For 0 0 0 15 Election of Directors (Majority Voting) For 0 0 0 16 Ratify Appointment of Independent Auditors For 0 0 0 17 14A Executive Compensation For 0 0 0 18 S/H Proposal - Environmental Against 0 0 0 19 S/H Proposal - Environmental Against 0 0 0 20 S/H Proposal - Human Rights Related Against 0 0 0 21 S/H Proposal - Report/Reduce Greenhouse Gas Emissions Against 0 0 0 22 S/H Proposal - Create a Non-Discriminatory Sexual Orientation Policy Against 0 0 0 PHILIP MORRIS INTERNATIONAL INC. Security: Meeting Type: Annual Ticker: PM Meeting Date: 09-May-2012 ISIN US7181721090 Vote Deadline Date: 08-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 04-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Ratify Appointment of Independent Auditors For 0 0 0 14 14A Executive Compensation For 0 0 0 15 Approve Stock Compensation Plan For 0 0 0 16 S/H Proposal - Establish Independent Chairman Against 0 0 0 17 S/H Proposal - Corporate Governance Against 0 0 0 NUCOR CORPORATION Security: Meeting Type: Annual Ticker: NUE Meeting Date: 10-May-2012 ISIN US6703461052 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 04-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors For 1 CLAYTON C. DALEY, JR. 0 0 0 2 JOHN J. FERRIOLA 0 0 0 3 HARVEY B. GANTT 0 0 0 4 BERNARD L. KASRIEL 0 0 0 2 Ratify Appointment of Independent Auditors For 0 0 0 3 S/H Proposal - Election of Directors By Majority Vote Against 0 0 0 THE DOW CHEMICAL COMPANY Security: Meeting Type: Annual Ticker: DOW Meeting Date: 10-May-2012 ISIN US2605431038 Vote Deadline Date: 09-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 04-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Ratify Appointment of Independent Auditors For 0 0 0 12 14A Executive Compensation For 0 0 0 13 Approve Stock Compensation Plan For 0 0 0 14 Adopt Employee Stock Purchase Plan For 0 0 0 15 S/H Proposal - Proxy Process/Statement Against 0 0 0 16 S/H Proposal - Establish Independent Chairman Against 0 0 0 TOTAL S.A. Security: 89151E109 Meeting Type: Annual Ticker: TOT Meeting Date: 11-May-2012 ISIN US89151E1091 Vote Deadline Date: 03-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 27-Apr-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Receive Consolidated Financial Statements For 0 0 0 2 Receive Consolidated Financial Statements For 0 0 0 3 Approve Allocation of Dividends on Shares Held By Company For 0 0 0 4 Authorize Directors to Repurchase Shares For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Approve Charter Amendment For 0 0 0 13 Amend Articles/Charter to Reflect Changes in Capital For 0 0 0 14 Amend Articles/Charter to Reflect Changes in Capital For 0 0 0 15 Authorize Common Stock Increase For 0 0 0 16 Amend Articles/Charter to Reflect Changes in Capital For 0 0 0 17 Amend Articles/Charter to Reflect Changes in Capital For 0 0 0 18 Amend Articles/Charter to Reflect Changes in Capital For 0 0 0 19 Amend Articles/Charter to Reflect Changes in Capital For 0 0 0 20 S/H Proposal - Increase Disclosure of Executive Compensation Against 0 0 0 21 S/H Proposal - Corporate Governance Against 0 0 0 PITNEY BOWES INC. Security: Meeting Type: Annual Ticker: PBI Meeting Date: 14-May-2012 ISIN US7244791007 Vote Deadline Date: 11-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Ratify Appointment of Independent Auditors For 0 0 0 12 14A Executive Compensation For 0 0 0 JPMORGAN CHASE & CO. Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 15-May-2012 ISIN US46625H1005 Vote Deadline Date: 14-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Ratify Appointment of Independent Auditors For 0 0 0 13 14A Executive Compensation For 0 0 0 14 S/H Proposal - Political/Government Against 0 0 0 15 S/H Proposal - Establish Independent Chairman Against 0 0 0 16 S/H Proposal - Corporate Governance Against 0 0 0 17 S/H Proposal - Political/Government Against 0 0 0 18 S/H Proposal - Human Rights Related Against 0 0 0 19 S/H Proposal - Corporate Governance Against 0 0 0 20 S/H Proposal - Corporate Governance Against 0 0 0 PPL CORPORATION Security: 69351T106 Meeting Type: Annual Ticker: PPL Meeting Date: 16-May-2012 ISIN US69351T1060 Vote Deadline Date: 15-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors For 1 FREDERICK M. BERNTHAL 0 0 0 2 JOHN W. CONWAY 0 0 0 3 STEVEN G. ELLIOTT 0 0 0 4 LOUISE K. GOESER 0 0 0 5 STUART E. GRAHAM 0 0 0 6 STUART HEYDT 0 0 0 7 RAJA RAJAMANNAR 0 0 0 8 CRAIG A. ROGERSON 0 0 0 9 WILLIAM H. SPENCE 0 0 0 10 NATICA VON ALTHANN 0 0 0 11 KEITH W. WILLIAMSON 0 0 0 2 Approve Stock Compensation Plan For 0 0 0 3 Ratify Appointment of Independent Auditors For 0 0 0 4 14A Executive Compensation For 0 0 0 5 S/H Proposal - Simple Majority Voting Against 0 0 0 ALTRIA GROUP, INC. Security: 02209S103 Meeting Type: Annual Ticker: MO Meeting Date: 17-May-2012 ISIN US02209S1033 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Ratify Appointment of Independent Auditors For 0 0 0 13 14A Executive Compensation For 0 0 0 14 S/H Proposal - Political/Government Against 0 0 0 INTEL CORPORATION Security: Meeting Type: Annual Ticker: INTC Meeting Date: 17-May-2012 ISIN US4581401001 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Ratify Appointment of Independent Auditors For 0 0 0 12 14A Executive Compensation For 0 0 0 13 S/H Proposal - Political/Government Against 0 0 0 MARSH & MCLENNAN COMPANIES, INC. Security: Meeting Type: Annual Ticker: MMC Meeting Date: 17-May-2012 ISIN US5717481023 Vote Deadline Date: 16-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 14-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Election of Directors (Majority Voting) For 0 0 0 14 Ratify Appointment of Independent Auditors For 0 0 0 15 14A Executive Compensation For 0 0 0 MERCK & CO., INC. Security: 58933Y105 Meeting Type: Annual Ticker: MRK Meeting Date: 22-May-2012 ISIN US58933Y1055 Vote Deadline Date: 21-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 21-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Ratify Appointment of Independent Auditors For 0 0 0 14 14A Executive Compensation For 0 0 0 15 S/H Proposal - Corporate Governance Against 0 0 0 16 S/H Proposal - Corporate Governance Against 0 0 0 17 S/H Proposal - Political/Government Against 0 0 0 CENTURYLINK, INC. Security: Meeting Type: Annual Ticker: CTL Meeting Date: 23-May-2012 ISIN US1567001060 Vote Deadline Date: 22-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 22-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Declassify Board For 0 0 0 2 Approve Charter Amendment For 0 0 0 3 Election of Directors For 1 FRED R. NICHOLS 0 0 0 2 HARVEY P. PERRY 0 0 0 3 LAURIE A. SIEGEL 0 0 0 4 JOSEPH R. ZIMMEL 0 0 0 4 Ratify Appointment of Independent Auditors For 0 0 0 5 14A Executive Compensation For 0 0 0 6 S/H Proposal - Proxy Process/Statement Against 0 0 0 7 S/H Proposal - Performance Based Stock Options Against 0 0 0 8 S/H Proposal - Political/Government Against 0 0 0 THE TRAVELERS COMPANIES, INC. Security: 89417E109 Meeting Type: Annual Ticker: TRV Meeting Date: 23-May-2012 ISIN US89417E1091 Vote Deadline Date: 22-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 21-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Election of Directors (Majority Voting) For 0 0 0 13 Ratify Appointment of Independent Auditors For 0 0 0 14 14A Executive Compensation For 0 0 0 15 S/H Proposal - Political/Government Against 0 0 0 BLACKROCK, INC. Security: 09247X101 Meeting Type: Annual Ticker: BLK Meeting Date: 24-May-2012 ISIN US09247X1019 Vote Deadline Date: 23-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 22-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Declassify Board For 0 0 0 7 14A Executive Compensation For 0 0 0 8 Ratify Appointment of Independent Auditors For 0 0 0 CHEVRON CORPORATION Security: Meeting Type: Annual Ticker: CVX Meeting Date: 30-May-2012 ISIN US1667641005 Vote Deadline Date: 29-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 29-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Ratify Appointment of Independent Auditors For 0 0 0 13 14A Executive Compensation For 0 0 0 14 S/H Proposal - Corporate Governance Against 0 0 0 15 S/H Proposal - Establish Independent Chairman Against 0 0 0 16 S/H Proposal - Political/Government Against 0 0 0 17 S/H Proposal - Proxy Process/Statement Against 0 0 0 18 S/H Proposal - Environmental Against 0 0 0 19 S/H Proposal - Proxy Process/Statement Against 0 0 0 20 S/H Proposal - Rights To Call Special Meeting Against 0 0 0 21 S/H Proposal - Environmental Against 0 0 0 MOLSON COORS BREWING CO. Security: 60871R209 Meeting Type: Annual Ticker: TAP Meeting Date: 30-May-2012 ISIN US60871R2094 Vote Deadline Date: 29-May-2012 Agenda Management Total Ballot Shares: Last Vote Date: 29-May-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors For 1 CHARLES M. HERINGTON 0 0 0 2 H. SANFORD RILEY 0 0 0 TARGET CORPORATION Security: 87612E106 Meeting Type: Annual Ticker: TGT Meeting Date: 13-Jun-2012 ISIN US87612E1064 Vote Deadline Date: 12-Jun-2012 Agenda Management Total Ballot Shares: Last Vote Date: 11-Jun-2012 Item Proposal Recommendation For Against Abstain Take No Action 1 Election of Directors (Majority Voting) For 0 0 0 2 Election of Directors (Majority Voting) For 0 0 0 3 Election of Directors (Majority Voting) For 0 0 0 4 Election of Directors (Majority Voting) For 0 0 0 5 Election of Directors (Majority Voting) For 0 0 0 6 Election of Directors (Majority Voting) For 0 0 0 7 Election of Directors (Majority Voting) For 0 0 0 8 Election of Directors (Majority Voting) For 0 0 0 9 Election of Directors (Majority Voting) For 0 0 0 10 Election of Directors (Majority Voting) For 0 0 0 11 Election of Directors (Majority Voting) For 0 0 0 12 Ratify Appointment of Independent Auditors For 0 0 0 13 Approve Stock Compensation Plan For 0 0 0 14 14A Executive Compensation For 0 0 0 15 S/H Proposal - Environmental Against 0 0 0 16 S/H Proposal - Political/Government Against 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date September 14, 2012 * Print the name and title of each signing officer under his or her signature.
